EXHIBIT 10.2

 

LOGO [g453682g61c09.jpg]

April 24, 2012

Dr. Stuart C. Wells

1033 West Knickerbocker Drive

Sunnyvale, CA 94087

Dear Stuart:

This letter agreement (the “Agreement”) confirms our desire to establish your
employment with Fair Isaac Corporation (the “Company”) as the Company’s
Executive Vice President, Chief Technology Officer, and sets out the terms and
conditions of your employment with the Company, subject to approval by the
Committee (as defined below), as follows:

 

Title:    You will serve as the Company’s Executive Vice President, Chief
Technology Officer. Term:    The term of your employment as the Company’s
Executive Vice President, Chief Technology Officer under the terms and
conditions of this Agreement shall be for a period commencing on April 25, 2012
and ending on December 31, 2016 (the “Initial Term”), unless earlier terminated
by either party as provided in this Agreement. Following the Initial Term, your
employment with the Company under the terms and conditions of this Agreement
shall automatically be renewed for successive one year periods (each a “Renewal
Term”) on January 1 of each year, unless the Company elects not to extend the
Term providing you with written notice at least one hundred and eighty (180)
days’ prior to the end of the Initial Term or any Renewal Term thereof. The
period of your employment with the Company under the terms and conditions of
this Agreement (including during the Initial Term and any Renewal Term) is
referred to as the “Term.” Responsibilities:    During your employment hereunder
with the Company as Executive Vice President, Chief Technology Officer, you will
report to the Company’s Chief Executive Officer and will be responsible for
leading the Company’s information technology, product development, product
management and other functions to which you may be assigned from time to time by
the Company’s Chief Executive Officer or his or her designee. You agree to serve
the Company faithfully and to the best of your ability, and to devote your full
working time, attention and efforts to the business of the Company. You may
participate in charitable activities and personal investment activities to a
reasonable extent, and you may serve as a director of business and civic
organizations (and retain compensation from same) as approved by the Company’s
Board of Directors (the “Board”), so long as such activities and directorships
do not interfere with the performance of your duties and responsibilities to the
Company.



--------------------------------------------------------------------------------

Representation:    By accepting your continued employment with the Company under
this Agreement and signing below, you represent and confirm that you are under
no contractual or legal commitments that would prevent you from fulfilling your
duties and responsibilities to the Company as Executive Vice President, Chief
Technology Officer. Initial Base Salary:    During the Term, you will be paid a
base salary at the rate of $500,000 per year for services performed, in
accordance with the regular payroll practices of the Company with annual review
by the Board’s Compensation Committee (the “Committee”). Your performance and
base salary will be reviewed by the Committee annually during the first quarter
of each fiscal year and may be adjusted upward from time to time at the
discretion of the Committee, but will not be reduced without your consent during
the Term. After any such increase, the reference to base salary in this
Agreement shall mean such increased amount. Incentive Bonus:    You will
participate in the Company’s Management Incentive Plan, as may be amended by the
Committee from time to time (the “MIP”). Under the MIP, for each full fiscal
year of the Company that you are employed during the Term, you will be eligible
for an annual incentive award opportunity payable from 0% to 100%, with a target
award equal to 50%, of your annual base salary at the rate in effect at the end
of such fiscal year, pursuant to the terms and conditions established by the
Committee from time to time. Objectives will be established during the first
quarter of the fiscal year. Any annual incentive bonus earned for a fiscal year
will be paid to you by December 31 of the calendar year in which such fiscal
year ends. For fiscal year 2012, your MIP bonus award is guaranteed to be no
less than $100,000. Initial Equity:    The Company shall grant to you, effective
as of your hire effective date (the “Date of Grant”) a non-statutory option to
purchase 250,000 shares of the common stock of the Company (the “Initial
Option”), subject to the terms of the Company’s 2012 Long-Term Incentive Plan
(the “Plan”), and a stock option agreement to be entered into by you and the
Company. The exercise price of the Initial Option shall be the Fair Market Value
(as defined in the Plan) of the Company’s common stock as of the Date of Grant.
In accordance with the policies and practices of the Company, and prior to the
Date of Grant, you may elect to exchange up to one-half of these Initial Options
for Restricted Stock Units (“RSU”) on a three Initial Options per one RSU basis.
All Initial Options and RSUs granted will be subject to four-year ratable
vesting.    Also on the Date of Grant, the Company shall grant to you 15,000
FY12 Performance Share Units (“PSU”), subject to the terms of the Plan and a PSU
agreement to be entered into by you and the Company. These PSUs will be earned
based upon the extent to which established FY12 revenue and net income targets
are achieved. One fourth of earned PSUs will vest on December 13, 2012 with the
remaining three-fourths subject to annual ratable vesting on December 13th of
the next three years from that date. Annual Equity:    For each fiscal year of
the Company that you are employed during the Term, you will be eligible for an
annual equity grant based on achievement of objectives established by the
Committee, and on such other terms established by the Committee in its sole
discretion. In accordance with the policies and practices of

 

2



--------------------------------------------------------------------------------

   the Company, some or all of such annual equity grant may be in the form of
restricted stock units, performance share units, or other equity that is an
economic equivalent to an option award. Such equivalency will be determined by
the Company in its sole discretion. Benefits:    While employed by the Company
during the Term, you (and your eligible dependents) will be eligible to
participate in the employee benefit plans and programs generally available to
other executive officers of the Company, and in such other employee benefit
plans and programs to the extent that you meet the eligibility requirements for
each individual plan or program and subject to the provisions, rules and
regulations applicable to each such plan or program as in effect from time to
time. The plans and programs of the Company may be modified or terminated by the
Company in its discretion.

Travel and Other

Business Expenses:

  

 

In performing your responsibilities as Executive Vice President, Chief
Technology Officer, you will be required to travel extensively, both within the
United States and internationally. The Company will reimburse you promptly for
all travel and other business expenses incurred by you in connection with the
performance of your duties for the Company, subject to the Company’s normal
business expense and travel policies and procedures. The Company will allow you
to book business class tickets for all work-related domestic and international
travel, subject to the other terms and conditions of the Company’s travel
policies, including advance ticket purchase requirements.

Vacation:    During your employment with the Company, you will receive vacation
time off in accordance with the policies and practices of the Company. Vacation
time shall be taken at such times so as not to unduly disrupt the operations of
the Company. Office Location:    Your employment will be based at the Company’s
offices located in San Jose, California. Inventions Agreement:    You
acknowledge and agree to be bound by the terms and conditions of the enclosed
Proprietary Information and Inventions Agreement (“PIIA”), to be separately
signed by you, the terms of which are incorporated herein by reference. Change
in Control:    You and the Company will enter into the enclosed Management
Agreement (the “Management Agreement”), to be separately signed by you, the
terms of which are incorporated herein by reference (except that terms defined
in the Management Agreement apply only to the use of such terms in the
Management Agreement, and terms defined in this Agreement apply only to the use
of such terms in this Agreement). Termination:    Either you or the Company may
terminate the employment relationship during the Term or after the Term at any
time and for any reason. Upon termination of your employment by either party for
any reason, you will promptly resign any and all positions you then hold as
officer or director of the Company or any of its affiliates.

 

3



--------------------------------------------------------------------------------

Severance:    In case of involuntary termination of your employment by the
Company without Cause prior to the end of the Initial Term or prior to the end
of any Renewal Term then in effect or in the case of voluntary resignation of
your employment for Good Reason prior to the end of the Initial Term or prior to
the end of any Renewal Term then in effect (each a “Qualifying Termination”),
the Company will pay you as severance pay an amount equal to one (1) times the
sum of (a) your annual base salary at the rate in effect on your last day of
employment plus (b) the annual incentive bonus last paid to you preceding the
Qualifying Termination (if the Qualifying Termination occurs prior to your
receipt of your incentive bonus under the Company’s FY12 MIP, the total
incentive bonus payment under this subparagraph (b) shall be $100,000). In
addition, upon a Qualifying Termination, if you (and, if applicable, your
eligible dependents), complete and return the forms necessary to elect COBRA
continuation coverage to the COBRA administrator for the group health plan in
which you participate at the time of your Qualifying Termination, then the
Company will provide you and your eligible dependents with COBRA continuation
coverage at no cost to you, for a period of twelve (12) months following the
effective date of termination of your employment, provided you remain eligible
for COBRA. This continuation coverage will be provided only with respect to your
base medical, dental, vision and Employee Assistance Program coverage under the
group health plan in which you receive COBRA continuation coverage (and in
Minnesota only, this applies to basic life insurance coverage), and shall not
apply to any medical expense reimbursement account, dental care plan, vision
care plan, or other arrangement for which you may be entitled to COBRA
continuation coverage. To the extent necessary in order for you to avoid being
subject to tax under section 105(h) of the Code (as defined below) on any
payment or reimbursement of group medical, dental or other group health care
expenses made to you or for your benefit pursuant to this paragraph, the Company
shall impute as taxable income to you an amount equal to the COBRA continuation
coverage cost described above.    Payment by the Company of any severance pay or
premium reimbursements under this paragraph will be conditioned upon you (1)
signing and not revoking a full release of all claims against the Company, its
affiliates, officers, directors, employees, agents and assigns, substantially in
the form attached to this Agreement as Exhibit A, and delivering such signed
release to the Company within the period specified in Exhibit A (2) complying
with your obligations under the PIIA or any other agreement between you and the
Company then in effect, (3) cooperating with the Company in the transition of
your duties, and (4) agreeing not to disparage or defame the Company, its
affiliates, officers, directors, employees, agents, assigns, products or
services as set forth in Exhibit A. Subject to your execution and non-revocation
of the release in the form attached hereto as Exhibit A and delivery of such
signed release within forty-five (45) days after your “separation from service”
as determined under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and all notices, rulings and other
guidance issued by the Internal Revenue Service interpreting same (“Section
409A”) and your compliance with the other conditions identified above, any
severance payable to you under this Agreement will be paid to you in a lump sum
on the 70th day following your “separation from service” as determined under
Section 409A.

 

4



--------------------------------------------------------------------------------

   For purposes of this Agreement, “Cause” and “Good Reason” have the following
definitions:    “Cause” means a determination in good faith by the Company of
the existence of one or more of the following: (i) commission by you of any act
constituting a felony; (ii) any intentional and/or willful act of fraud or
material dishonesty by you related to, connected with or otherwise affecting
your employment with the Company, or otherwise likely to cause material harm to
the Company or its reputation; (iii) the willful and/or continued failure,
neglect, or refusal by you to perform in all material respects your duties with
the Company as an employee, officer or director, or to fulfill your fiduciary
responsibilities to the Company, which failure, neglect or refusal has not been
cured within fifteen (15) days after written notice thereof to you from the
Company; or (iv) a material breach by you of the Company’s material policies or
codes of conduct or of your material obligations under the PIIA or other written
agreement signed by you and the Company.    “Good Reason” means any one or more
of the following conditions occur without your prior written consent: (i) a
material reduction in your base salary, unless such reduction is part of an
across-the-board uniformly applied reduction affecting all senior executives of
the Company; (ii) a material reduction in your annual cash incentive bonus
target expressed as a percentage of base salary, unless such reduction is part
of an across-the-board uniformly applied reduction affecting all senior
executives of the Company; (iii) a requirement that you relocate to an office
located fifty (50) or more miles from your current office location;
(iv) material breach by the Company of any terms or conditions of this
Agreement; or (iv) the failure of the Company to obtain agreement from any
successor to assume and agree to perform this Agreement, unless this Agreement
is otherwise assumed by any successor by operation of law. A termination for
Good Reason shall not take effect unless the following provisions are satisfied.
You shall notify the Company within ninety (90) days after the later of the
occurrence of the event giving rise to Good Reason or your learning of such
event, specifying such act or acts. The Company shall have thirty (30) days
after such notice has been given to cure such conduct. If the Company fails to
cure such condition, then you shall be entitled to resign for Good Reason,
provided such resignation shall be no later than 180 days after the occurrence
of the event giving rise to your right to so resign.    In the event of
termination of your employment by the Company for Cause, resignation by you
other than for Good Reason, or termination due to your death or any disability
for which you are qualified for benefits under the Company’s group long-term
disability program, the Company’s only obligations hereunder shall be those
obligations set forth immediately below in this paragraph. For any termination
of your employment, you shall be entitled to (i) such compensation and any
benefits (including any vested equity awards) as are earned by you or accrued or
vested through the date of termination of employment, (ii) reimbursement of your
business expenses incurred through the date of termination, subject to the
Company’s normal business expense and travel policies and procedures;
(iii) payments or benefits due to you pursuant to any applicable plan, policy,
arrangement of, or agreement with, the Company or any of its affiliates; and
(iv) your rights under the Indemnification Agreement, the Company’s (or any
successor’s) charter documents or pursuant to applicable law or to be covered
under any applicable directors’ and officers’ insurance policies.

 

5



--------------------------------------------------------------------------------

   In the event that you receive any payment or benefit under the Management
Agreement following termination of your employment, you shall not be entitled to
receive a comparable payment or benefit under this Agreement so as to prevent
any duplication of any payments or benefits under this Agreement and the
Management Agreement. Indemnification:    The Company will indemnify you in
connection with your duties and responsibilities for the Company, as set out in
the enclosed Indemnification Agreement (the “Indemnification Agreement”), to be
separately signed by you. Taxes:    The Company may withhold from any
compensation payable to you in connection with your employment such federal,
state and local income and employment taxes as the Company shall reasonably
determine are required to be withheld pursuant to any applicable law or
regulation. You acknowledge and agree that the Company has made no assurances or
representations to you regarding the tax treatment of any consideration provided
for in this Agreement and that the Company has advised you to obtain your own
personal tax advice. Except for any tax amounts withheld by the Company from the
payments or other consideration hereunder and any employment taxes required to
be paid by the Company or any tax liabilities for you that are the direct result
of the Company failing to make payments or to provide other consideration
hereunder in accordance with the terms of this Agreement, you shall be
responsible for payment of any and all taxes owed in connection with the
consideration provided for in this Agreement.

No Mitigation/

No Offset:

  

 

In the event of any termination of your employment, you shall be under no
obligation to seek other employment or otherwise mitigate damages. There shall
be no offset against, or any recoupment of, any amounts, benefits or
entitlements due to you hereunder on account of any remuneration or other
benefit earned or received by you from subsequent employment.

Binding Nature:    As of the date first written above, subject to approval by
the Committee, this Agreement is intended to bind and inure to the benefit of
and be enforceable by you and the Company and their respective successors,
assigns, heirs, executors and administrators, except you may not assign your
rights or obligations hereunder without the prior written consent of the Company
(provided that if you should die while any payment, benefit or entitlement is
due to you hereunder, such payment, benefit or entitlement shall be paid to your
designated beneficiary, or, if there is no designated beneficiary, to your
estate). In addition, no rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company without your prior
written consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.

 

6



--------------------------------------------------------------------------------

Applicable Law:    This Agreement shall be interpreted and construed in
accordance with the laws of the State of Minnesota. Section 409A:    The parties
hereto intend that all payments and benefits to be made or provided to you will
be paid or provided in compliance with all applicable requirements of Section
409A (as defined above), and the provisions of this Agreement shall be construed
and administered in accordance with and to implement such intent. In furtherance
of the foregoing, the provisions set forth below shall apply notwithstanding any
other provision in this Agreement.    (a) All payments to be made to you
hereunder, to the extent they constitute a deferral of compensation subject to
the requirements of Section 409A (after taking into account all exclusions
applicable to such payments under Section 409A), shall be made no later, and
shall not be made any earlier, than at the time or times specified herein or in
any applicable plan for such payments to be made, except as otherwise permitted
or required under Section 409A.    (b) The date of your “separation from
service”, as defined in Section 409A (and as determined by applying the default
presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date
of your termination of employment for purposes of determining the time of
payment of any amount that becomes payable to you related to your termination of
employment and that is properly treated as a deferral of compensation subject to
Section 409A after taking into account all exclusions applicable to such payment
under Section 409A.    (c) To the extent any payment or delivery otherwise
required to be made to you hereunder on account of your separation from service
is properly treated as a deferral of compensation subject to Section 409A after
taking into account all exclusions applicable to such payment and delivery under
Section 409A, and if you are a “specified employee” under Section 409A at the
time of your separation from service, then such payment and delivery shall not
be made prior to the first business day after the earlier of (i) the expiration
of six months from the date of your separation from service, or (ii) the date of
your death (such first business day, the “Delayed Payment Date”). On the Delayed
Payment Date, there shall be paid or delivered to you or, if you have died, to
your estate, in a single payment or delivery (as applicable) all entitlements so
delayed, and in the case of cash payments, in a single cash lump sum, an amount
equal to aggregate amount of all payments delayed pursuant to the preceding
sentence.    (d) In the case of any amounts payable to you under this Agreement
that may be treated as payable in the form of “a series of installment
payments”, as defined in Treas. Reg. §1.409A-2(b)(2)(iii), your right to receive
such payments shall be treated as a right to receive a series of separate
payments for purposes of Treas. Reg. §1.409A-2(b)(2)(iii).    (e) To the extent
that the reimbursement of any expenses eligible for reimbursement or the
provision of any in-kind benefits under any provision of this Agreement would be
considered deferred compensation under Section 409A (after taking into account
all exclusions applicable to such reimbursements and benefits under Section
409A): (i) reimbursement of any such expense shall be

 

7



--------------------------------------------------------------------------------

   made by the Company as soon as practicable after such expense has been
incurred, but in any event no later than December 31st of the year following the
year in which you incur such expense; (ii) the amount of such expenses eligible
for reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any calendar year; and (iii) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit. Section 280G:    Section 3 of the
Management Agreement is incorporated in full into this Agreement and shall apply
to any payment, benefit or entitlement paid or provided to you (or to be paid or
so provided) hereunder or otherwise as if such payment, benefit or entitlement
had been paid under the Management Agreement. Notices:    Any notice, request or
other communication required under this Agreement shall be in writing and shall
be deemed to have been given (i) when delivered personally, or (ii) two days
after having been sent by a recognized courier, provided written acknowledgement
of receipt is obtained. Any such notices, requests or other communications shall
be given to the Company, at Fair Isaac Corporation, Attn: General Counsel, 901
Marquette Avenue, Suite 3200, Minneapolis, MN 55402, and to you at your home
address in the Company’s files (or to any other address the party provides in
accordance with this notice provision). Entire Agreement:    This Agreement, the
PIIA, the Indemnification Agreement and the Management Agreement constitute the
entire agreement between the parties with respect to the subject matter hereto,
and supersede all prior discussions, agreements and negotiations between you and
the Company with respect to the subject matter hereof. No amendment or
modification of this Agreement will be effective unless made in writing and
signed by you and an authorized officer or director of the Company. Any waiver
of this Agreement will only be effective if signed by the party against whom the
waiver is being enforced (which in the case of the Company shall be an
authorized officer or director). No waiver by any party of any breach of any
condition or provision of this Agreement shall be deemed a waiver of any similar
or dissimilar condition or provision at the same or any prior or subsequent
time.

[signature page follows]

 

8



--------------------------------------------------------------------------------

If you have any questions about the terms of this Agreement, please contact
Richard Deal.

Sincerely,

/s/ William J. Lansing

William J. Lansing

President and Chief Executive Officer

Enclosures

 

•  

Form of Release attached hereto as Exhibit A

 

•  

Management Agreement

 

•  

Proprietary Information and Inventions Agreement

 

•  

Indemnification Agreement

I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation as set forth above.

 

/s/ S. C. Wells     4-24-2012   Stuart C. Wells     Dated  

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE BY STUART C. WELLS

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

 

  A. I, me, and my include both me (Stuart C. Wells) and anyone who has or
obtains any legal rights or claims through me.

 

  B. FICO means Fair Isaac Corporation, any company related to Fair Isaac
Corporation in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Fair Isaac Corporation.

 

  C. Company means FICO; the present and past officers, directors, committees,
shareholders, and employees of FICO; any company providing insurance to FICO in
the present or past; the present and past employee benefit plans sponsored or
maintained by FICO (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for FIC; and anyone who acted on behalf
of FICO or on instructions from FICO.

 

  D. Agreement means the letter agreement between me and FICO dated April 24,
2012, including all of the documents attached to such agreement.

 

  E. My Claims mean all of my rights that I now have to any relief of any kind
from the Company, whether I now know about such rights or not, including without
limitation:

 

  1. all claims arising out of or relating to my employment with FICO or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, the California
Fair Employment and Housing Act, the Minneapolis Civil Rights Ordinance, and
workers’ compensation non-interference or non-retaliation statutes (such as
Minn. Stat. § 176.82);

 

  4.

all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a

 

1



--------------------------------------------------------------------------------

  “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  5. all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;

 

  6. all rights I have under California Civil Code section 1542, which states
that: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor;”

 

  7. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  8. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification from FICO as a current or former
officer, director or employee of FICO, including pursuant to the Indemnification
Agreement (as defined in the Agreement); any claims for payments, entitlements
or benefits due me under the Agreement or the Management Agreement (as defined
in the Agreement), if applicable, subject to any terms or conditions under the
Agreement or the Management Agreement, if applicable; or any claims I may have
for earned and accrued benefits under any employee benefit plan sponsored by the
Company in which I am a participant as of the date of termination of my
employment with FICO or pursuant to any long-term incentive or equity plan or
award agreement

Consideration. I am entering into this Release in consideration of FICO’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FICO as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FICO if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.

Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records;

 

2



--------------------------------------------------------------------------------

(ii) reasonably consult with the Company regarding business matters that I was
involved with while employed by the Company; and (iii) be reasonably available,
with or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that I may have
knowledge of by virtue of my employment by or service to the Company. In
performing my obligations under this paragraph to testify or otherwise provide
information, I will honestly, truthfully, forthrightly, and completely provide
the information requested, volunteer pertinent information and turn over to the
Company all relevant documents which are or may come into my possession.

Continuing Non-Disparagement Obligations. I understand and acknowledge that I
must comply with all of my post-employment obligations under the Agreement and
under the PIIA (as defined in the Agreement). I will not defame or disparage the
reputation, character, image, products, or services of FICO, or the reputation
or character of FICO’s directors, officers, employees and agents, and I will
refrain from making public comment about the Company except upon the express
written consent of an officer of FICO or if required by law or by any court with
actual or apparent jurisdiction. FICO (by and through the current members of
FICO’s Board of Directors and the current executive officers of FICO) will not
at any time disparage, defame or besmirch my reputation, character or image.
FICO and I both understand that it shall not be considered disparagement and
nothing in this Release is intended to prevent or interfere with any party
making any required or reasonable communications with, or providing information
to, any governmental, law enforcement, or stock exchange agency or
representative, or in connection with any governmental investigation, court,
administrative or arbitration proceeding.

Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so (or waived my right to do so). My decision
whether to sign this Release is my own voluntary decision made with full
knowledge that the Company has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have at least 21 days from
the date I received this Release (or at least 21 days after the last day of my
employment with FICO, if later) to consider whether I wish to sign this Release.
If I sign this Release before the end of the 21-day period, it will be my
voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release. I understand and agree
that if I sign this Release prior to my last day of employment with FICO it will
not be valid and FICO will not be obligated to provide the consideration
described in the Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FICO will not be obligated to provide the
consideration described in the Release.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within 45 days after my separation from service date. To
rescind my acceptance, I must deliver a written, signed statement that I rescind
my acceptance to FICO by hand or by mail within the 15-day rescission period.
All deliveries must be made to FICO at the following address:

 

3



--------------------------------------------------------------------------------

SVP, Chief HR Officer

Fair Isaac Corporation

901 Marquette Avenue

Suite 3200

Minneapolis, MN 55402

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FICO at the
address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
FICO and by me.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

 

Dated:                                                      

 

      Stuart C. Wells        

 

4